DETAILED ACTION
Status of Claims
	Claims 1-9, 11-17, 19-21 and 23 are pending.
	Claims 10, 18 and 22 are cancelled.
	Claims 12-17 and 19-20 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022 has been entered.
 
Status of Objections and Rejections
	All grounds of rejection from the previous Office action are withdrawn in view of Applicant’s amendment. 
	New grounds of rejection are necessitated by amendment. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2008/0187764), in view of Gupta et al. (“Enhanced field emission from copper nanowires synthesized using ion track-etch membranes as scaffolds” Journal of Materials Science: Materials in Electronics”, 2018, 29, 19013-19027) and in view of Murayama (WO 2017/037757).  
	Regarding claim 1, Jung discloses a device for producing a nanoscale composite device (title = a system for making nanowire components), the system comprising:
	An electrochemical cell (48) configured to confine solution (49), the cell having a perimeter wall and a bottom surface with an opening providing fluid communication between an interior of the chamber and an exterior surface of the bottom surface opening (Figure 5, [0048] (i.e. the perimeter wall (or sidewalls) intrinsically has a bottom surface = a chamber configured to confine an ionic fluid, the chamber having a perimeter wall and a bottom surface having an aperture providing fluid communication between an interior of the chamber and an exterior surface of the bottom);
	A porous template (40) having a first side and second side (Figure 5) including a template with nano or micro-scale pores such as anodic aluminum oxide membrane, etc. [0044] (= a porous template configured such that at least a portion of a first side of the porous template is exposed to the ionic fluid through the aperture when the ionic fluid is present in the chamber);
	A counter electrode (41) disposed in the solution within the cell at a constant distance (Figure 5, [0054]) (= an anode disposed within the chamber at a constant distance from the first side of the porous template);
	A reference electrode (42) disposed inside the cell (48) through an opening in the perimeter wall of the cell [0054] (Figure 5) (i.e. perimeter is inclusive of the top boundary = a reference electrode disposed inside of the chamber, the reference electrode positioned at a fixed distance from the porous template);
	A working electrode (43) in contact with a second side of the porous template (40), the second side of the porous template being opposite the first side of the porous template, the first and second sides of the porous template being planar ([0048], Figures 4-5) (= a cathode in contact with a second side of the porous template, the second side of the porous template being opposite the first side of the porous template, the first and second sides of the porous template being planar), and 
	A potentiostat (44) coupled to the electrodes (41, 43) (Figure 5) (= a voltage source electrically coupled to the anode and to the cathode and configured to apply a voltage across the anode and the cathode). 
	Regarding the claimed “magnetic nanowire component” of the preamble, the component produced by an apparatus does not further limit the claimed apparatus.  Further, the body of the claim does not appear to include additional claim language directed towards magnetic material or other nanowire aspects.  Moreover, Jung discloses producing metallic materials such as nickel [0050].  The claimed “ionic fluid” does not further limit the claimed system.  
	Jung is silent in regards to any attachment for holding the cell and porous template together, therefore in order to produce the invention of Jung one of ordinary skill in the art would necessarily look to the art for workable mounting assemblies and arrive at a reference such as Gupta.  
Gupta discloses an electrochemical cell comprising Teflon to produce an array of copper nanowires in a porous template (i.e. track etched membrane) (p. 19015).  The electrochemical cell comprises a polycarbonate TEM with through pores attached to a conducting substrate acting as the working electrode.  One-sided adhesive copper tape was used as a conducting substrate for the nucleation of copper grains and the copper tape was further fixed on a curved copper disc working as the cathode with an o-ring fitter in the top enclosure of the cell.  As shown in Figure 1a, the electrochemical cell comprises a flange, supporting plate and fasteners (not labeled) for securing the working electrode.  The flange extends circumferentially outwards from and parallel to the circumference of the aperture of the Teflon cell.  Given the positioning of the fasteners, the device of Gupta discloses providing a constant pressure and uniform electric field across the porous template. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to look to the art for workable supporting and/or connecting elements and arrive at a reference such as Gupta.  Jung in view of Gupta provides a supporting plate for physically coupling a cell and template and balances the pressure to push the AAO template against the supporting plate (Gupta, Figure 1a).  The balance would provide uniform pressure.  
The combination of Jung in view of Gupta does not disclose the claimed stirring element and maskplate.
Murayama discloses a surface treatment apparatus that carries out a necessary surface treatment by contacting the surface of an object to be treated with a treatment solution including tank main body, a cut-out portion in a wall of the tank, a replaceable side panel detachably disposed and a support mechanism which holds the object to be treated (abstract).  The support mechanism (16) of Murayama comprises an exchange plate (14) (= maskplate) that can be interchanged with side plates (14a), (66) which have different openings (64), (62).  Murayama discloses that by exchanging the plate, the shape of the opening can be easily changed in shape (circle, square, multiple squares) for selectively treating objects (pages 2 and 4).  Murayama additionally discloses an agitating member (54) (= stirring element) for agitating a plating solution which is provided inside the tank body to perform paddle stirring (or jet flow, parallel flow, etc.).  A motor for agitating the solution is intrinsically present. The agitating member is between the electrodes (Figure 2).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system comprising a maskplate and stirring element because Murayama discloses that an object to be treated such as by electroplating may be selectively treated using an interchangeable plate to provide the desired opening area for carrying out the surface treatment method.  It would have been obvious to selectively expose the AAO template of either Jung or Gupta to produce the desired nanostructure.  
Regarding claim 3, the phrase “rotates…at a constant rotational speed” is directed towards the manner of operating the claimed apparatus which does not differentiate the apparatus claim from the prior art (MPEP § 2114 II).
Regarding claim 4, Jung discloses forming a metal layer on the surface of the porous template to act as a conductor [0048]. 
Regarding claim 23, the cells of Jung, Gupta and Murayama comprise a bottom wall which comprises an aperture which provides fluid communication between an interior of the chamber and an exterior surface of the bottom wall.  A wall is intrinsic to a tank or cell that has sidewalls since the bottom surface of the sidewalls provide a bottom wall to the tank or cell. 
Regarding claim 7, regarding any duplication of parts, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 214.04 VI B).  Murayama discloses the exchange plate (66) with multiple apertures (Figure 2).  Jung modified with Gupta and Murayama would have the cathode or electrode positioned extending beneath each of the opening portions.  
Regarding claim 21, Jung discloses electroplating nickel (i.e. magnetic) therefore a nickel ionic fluid of Jung comprises a magnetic material [0029].  It is further noted that the instant claims do not positively recite the ionic fluid as a component of the system.  The instant claims indicate that the system is configured to confine an ionic fluid.  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2008/0187764), in view of Gupta et al. (2018), in view of Murayama (WO 2017/037757) and in further view of Ha et al. (KR 20140073475).
Regarding claim 2, Jung, Gupta and Murayama disclose the claimed invention applied above.  The combination does not disclose wherein the plate has an elevated ridge along a perimeter of the plate.
In the similar field of electrochemical treatment of substrates, Ha discloses an apparatus comprising an electrolyte cell (11) having a bottom surface with an opening and an electrode (13) supported on the underside by a metal support (16) which has an elevated ridge along a perimeter of the support (abstract, page 4, Figure 1).  The ridge is present on the outer side of securing bolts.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a system comprising a plate having an elevated ridge along a perimeter of the plate because Ha teaches that an elevated ridge may be present on the outer portion of a support plate for receiving securing bolts.  It would have been obvious to modify the system of Jung, Gupta and Murayama with an elevated ridge for securing the cathode support plate to the electrolytic cell. 
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2008/0187764), in view of Gupta et al. (2018), in view of Murayama (WO 2017/037757) and in further view of Patolsky et al. (US 2011/0171137).
Regarding claims 5 and 6, Jung, Gupta and Murayama disclose the claimed invention applied above.  The combination does not disclose a power source capable of applying an alternating voltage or controlling the duty cycle. 
Patolsky discloses in the same field of electroplating nanostructures forming nanostructures using a pulsed-current electrochemical deposition.  Patolsky teaches that extremely low aspect ratios of an Au disk can be achieved at a short time and a smooth surface morphology using pulse deposition approach [0070].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a system comprising a voltage source capable of applying alternating voltages because Patolsky teaches that pulsed electrodeposition enables a smooth surface morphology.  It would have been obvious to modify the power source of either Jung, Gupta or Murayama for improving the deposit’s morphology.  Regarding selection of two or more voltages is directed towards the manner of operating the claimed system and does not further limit the claimed system.  Regarding the phrase “based on the number of different ionic elements in the ionic fluid” is directed towards the manner of operating the claimed system and does not further limit the claimed system. Regarding the claimed duty cycle of claim 6, pulsing a current over a period of time controls the duty cycle.  
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2008/0187764), in view of Gupta et al. (2018), in view of Murayama (WO 2017/037757) and in further view of Buttard (US 20090255820). 
Regarding claims 8-9, Jung, Gupta and Murayama disclose the claimed invention as applied above.  The combination does not disclose a plurality of cathodes (claim 8) as claimed or wherein the aperture is removable and replacement with a different aperture having a different size and/or shape, and/or different number of apertures.  
Buttard discloses in the same or similar field of electrochemical nanostructuring, an electrochemistry cell (2) (= chamber) having a base (8 = bottom wall) having an opening (9 = aperture), a reservoir (3) with electrolyte solution (4) (= fluid), an electric circuit (5 = voltage source), a working electrode including structuring patterns (7, 14 = cathode and plate supporting the cathode (Figures 1 and 4-6), a Pt disc electrode (6 = anode) and an agitator or stirrer inside the cell ([0057]-[0064], abstract) (18 = stirring element inside the chamber, the stirring element at a constant distance from the porous template).  The combination of embodiments of Buttard include multiple openings and multiple cathodes (Figure 11).  The selection of a single or multiple cathode support would have been an obvious engineering design choice.  The creation of multiple magnetic nanowire components is directed towards the method of manufacturing and the intended use of the claimed system.  Further, multiple nanostructures are formed from the individual nanopores of the porous template. Buttard discloses the opening (9) having various widths (7, 10, 30 or 80 mm) [0058].  Buttard does not explicitly disclose wherein the base is removable and replaceable, however, since Buttard teaches that the opening may vary in size, and therefore one of ordinary skill in the art would expect the opening to be adjusted by either interchanging the base or modifying it in such a way to alter the opening.  Moreover, making objects removable is an obvious engineering design choice since it is desirable to have different opening sizes as disclosed by Buttard (MPEP § 2144.04 V C).  
Before the effective filing date of the claimed invention, it would have been obvious to modify the system of Jung in view of Gupta and Murayama with the opening(s) of Buttard for controlling the surface treatment process selectively.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2008/0187764), in view of Gupta (2018), in view of Murayama (WO 2017/037757) and in further view Mayer et al. (US 7,211,175). 
Regarding claim 11, Jung, Gupta and Murayama disclose the claimed invention applied above.  The combination does not disclose a feedback signal from the reference electrode.
In the same or similar field of electroplating, Mayer discloses wherein reference electrodes may be utilized to monitor the potential in the electroplating solution at various points in proximity to the substrate surface and can be used in a feedback manner thus providing important information in controlling the electrodeposition process to achieve and maintain plating uniformity (Col. 6 lines 13-19). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skilled in the art to produce a system comprising a feedback signal from the reference electrode because Mayer teaches that a feedback signal from reference electrodes provides important information for controlling the electrodeposition process by monitoring the electroplating solution. 

Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered.  The argument on page 8 states that the wings of Wu are not comparable to the flange of claim 1.  The Examiner respectfully disagrees with this analysis.  The plate of Wu does extend circumferentially outward and parallel from the aperture of the tube since the tube is circular and the plate extends therefrom.  The plate immediately next to the opening is extending as the shape of the opening which is circular.  The screws provide constant pressure given their position and the circular extension of the plate from the tube.  Although new grounds of rejection are provided above to more closely disclose the claimed invention, the Examiner takes the position that Wu’s disclosure reads on the claimed invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795